Case: 11-50430     Document: 00511771577         Page: 1     Date Filed: 02/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 29, 2012
                                     No. 11-50430
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SERGIO CARMEN QUIROZ-HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-250-1


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Sergio Carmen Quiroz-Hernandez appeals the six-month term of
imprisonment imposed following the revocation of his supervised release. He
argues that the sentence, which was within his advisory sentencing guidelines
range, is procedurally unreasonable because the district court failed to set forth
fact-specific reasons for the sentence that it imposed or its decision to order the
revocation sentence to run consecutively to the 48-month sentence imposed for
his conviction for illegal reentry.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50430    Document: 00511771577      Page: 2   Date Filed: 02/29/2012

                                  No. 11-50430

      Quiroz-Hernandez did not object in the district court to the reasonableness
of his sentence. Accordingly, we will review the sentence for plain error only.
See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v.
Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). To prevail on plain-error review,
Quiroz-Hernandez must show that an error occurred, that the error was clear
or obvious, and that the error affected his substantial rights. See Whitelaw, 580
F.3d at 260. If he establishes those factors, the decision to correct the forfeited
error is within our sound discretion, which will not be exercised unless the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      The district court’s failure to provide reasons for the sentence imposed
upon revocation of Quiroz-Martinez’s supervised release or its decision to run the
revocation sentence consecutively was clear or obvious error. See Whitelaw, 580
F.3d at 262. However, Quiroz-Martinez has not explained how more thorough
reasoning would have caused the court to select a lower sentence, i.e., Quiroz-
Hernandez has not demonstrated that the district court’s failure to explain its
sentencing decision would have mandated a change of his within-guidelines
sentence. Accordingly, he has not shown that the error affected his substantial
rights. See id.; see also United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir. 2009).
      AFFIRMED.




                                        2